Case: 10-40256 Document: 00511315446 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 10-40256
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SANDRA MARITZA GARCIA-BUSTILLO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:09-CR-954-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Sandra Maritza
Garcia-Bustillo has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Garcia-Bustillo has
not filed a response. Our independent review of the record and counsel’s brief
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.